Berdon, J.,
concurring. I concur in the result. The Appellate Court pointed out the following: “[Ijmmedi*587ately after the trial court’s instructions to the jury, the assistant state’s attorney brought to the court’s attention the fact that it had instructed the jury on alternative methods of committing the various crimes that were not set forth in the substitute information and the bill of particulars. The defendant’s trial counsel responded that he did not have any problems with the fact that the court’s instructions had enlarged the offenses with which he was charged and specifically stated that he did not want the court to correct its error.” State v. Dinoto, 32 Conn. App. 217, 219 n.1, 628 A.2d 618 (1993). Therefore, the defendant expressly agreed to the giving of the instructions that are the subject matter of the certified issues. Accordingly, I would summarily reverse the Appellate Court and affirm the judgment of conviction regarding the fifth count charging sexual assault in the first degree in violation of General Statutes § 53a-70 (a) (1). I see no need to undertake any Chapman analysis. See State v. Chapman, 227 Conn. 616, 632 A.2d 674 (1993), rev’d en banc, 229 Conn. 529, 643 A.2d 1213 (1994).